Name: Commission Regulation (EC) No 779/2006 of 24 May 2006 amending Regulation (EC) No 488/2005 on the fees and charges levied by the European Aviation Safety Agency (Text with EEA relevance)
 Type: Regulation
 Subject Matter: budget;  technology and technical regulations;  EU institutions and European civil service
 Date Published: nan

 25.5.2006 EN Official Journal of the European Union L 137/3 COMMISSION REGULATION (EC) No 779/2006 of 24 May 2006 amending Regulation (EC) No 488/2005 on the fees and charges levied by the European Aviation Safety Agency (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Regulation (EC) No 1592/2002 of the European Parliament and of the Council of 15 July 2002 on common rules in the field of civil aviation and establishing a European Aviation Safety Agency (1), and in particular Article 53(1) thereof, Having regard to Commission Regulation (EC) No 488/2005 of 21 March 2005 on the fees and charges levied by the European Aviation Safety Agency (2), and in particular Article 6(5) thereof, After consulting the Management Board of the European Aviation Safety Agency, Whereas: (1) To ensure the balance between overall expenditure incurred by the European Aviation Safety Agency in carrying out certification tasks and overall income from the fees it levies, the levels of these fees should be reviewed on the basis of the Agencys financial results and forecasts. (2) Administrative processes related to the payment of the fees and implemented by the European Aviation Safety Agency and by the applicants should not slow down certification processes. (3) It is therefore necessary to amend Regulation (EC) No 488/2005 accordingly. (4) The measures provided for in this Regulation are in accordance with the opinion of the Committee established by Article 54(1) of Regulation (EC) No 1592/2002, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 488/2005 is hereby amended as follows: 1. Article 2, point (g) is amended as follows: (g) indirect costs  means the share of the Agencys general infrastructure, organisation and management costs attributable to the performance of certification tasks, other than direct and specific costs, including those resulting from development of part of the regulatory material; 2. Article 12 is replaced by the following: Article 12 1. The fee shall be payable by the applicant. It shall be payable in euro. 2. The issue, maintenance or amendment of a certificate or an approval shall be subject to prior payment of the full amount of the fee due, unless agreed differently by the Agency and the applicant. In the event of non-payment, the Agency may revoke the relevant certificate or approval after having given formal warning to the applicant. 3. The scale of fees applied by the Agency, and the terms of payment, shall be communicated to applicants when they submit their applications. 4. For all certification tasks which give rise to the payment of a variable part, the Agency may, on request, provide the applicant with an estimate. The estimate shall be amended by the Agency if it appears that the task is simpler or can be carried out faster than initially foreseen or, on the contrary, if it is more complex and takes longer to carry out than the Agency could reasonably have foreseen. 5. Fees for the maintenance of existing certificates and approvals shall be payable in accordance with a timetable decided by the Agency and communicated to the holders of such certificates and approvals. The timetable shall be based on the inspections carried out by the Agency to check that such certificates and approvals are still valid. 6. If, after a first check, the Agency decides not to accept an application, any fees already paid shall be returned to the applicant, with the exception of an amount to cover the administrative costs of handling the application. That amount shall be equivalent to the fixed fee D set out in the Annex. 7. If a certification task has to be interrupted by the Agency because the applicant has insufficient resources or fails to comply with the applicable requirements, the balance of any fees due shall be payable in full at the time the Agency stops working. 3. Points (i), (ii), (v), (vi), (x), (xii) and (xiii) of the Annex are amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. Annual fees referred to in the table set out in point 3 and surveillance fees referred to in the tables set out in points 4, 5 and 7 of the Annex shall apply as from the first annual instalment due after the entry into force of this Regulation. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 May 2006. For the Commission Jacques BARROT Vice-President (1) OJ L 240, 7.9.2002, p. 1. Regulation as last amended by Regulation (EC) No 1643/2003 (OJ L 245, 29.9.2003, p. 7). (2) OJ L 81, 30.3.2005, p. 7. ANNEX The Annex to Regulation (EC) No 488/2005 is amended as follows: 1. In the introductory part of point (i), the following fourth indent is added:  Any service related to activities carried out by the Agency, directly or indirectly, for the purpose of issuing, maintaining or amending the certificates and approvals referred to in Article 15 of Regulation (EC) No 1592/2002 shall be charged in accordance with the provisions of Chapter II of this Regulation.; 2. The table set out in point (ii) is replaced by the following: Product type Comments Fixed fee coefficient CS-25 Large aeroplanes  significant 5 non-significant 4 non-significant of simple design 2 CS-23.A Aircraft defined in CS-23 Article 1.a.2 (commuter aircraft)  significant 5 non-significant 4 CS-23.B Aircraft defined in CS-23 Article 1.a.1 with MTOW of between 2 000 kg and 5 670 kg  significant 3 non-significant 2 CS-29 Large rotorcraft  significant 4 non-significant 4 CS-27 Small rotorcraft 0,5 CS-E.T.A Turbine engines with take-off thrust equal to or greater than 25 000 N or power output equal or greater than 2 000 kW  significant 1 non-significant 1 CS-E.T.B Turbine engines with take-off thrust of less than 25 000 N or power output of less than 2 000 kW 0,5 CS-E.NT Non-turbine engines 0,2 CS-23.C Aircraft defined in CS-23 Article 1.a.1 with MTOW of less than 2 000 kg 1 CS-22 Sailplanes and powered sailplanes 0,2 CS-VLA Very light aircraft 0,2 CS-VLR Very light rotorcraft 0,2 CS-APU Auxiliary power unit 0,25 CS-P.A For use on aircraft certified to CS-25 (or equivalent) 0,25 CS-P.B For use on aircraft certified to CS-23, CS-VLA and CS-22 (or equivalent) 0,15 CS-22.J For use on aircraft certified to CS-22 0,15 CS-22.H Non-turbine engines 0,15 CS-balloons Not yet available 0,2 CS-airships Not yet available 0,5 3. Point (v) is amended as follows: (a) in the introductory part, the first indent is replaced by the following:  The annual fee is levied on all current holders of Agency Type Certificates, Restricted Type Certificates and ETSO Authorisations. (b) The first table is replaced by the following: Product type (1) Type Certificate for design products originating in an EU Member State (EUR) Type Certificate for design products originating in a third country (EUR) Restricted Type Certificate for design products originating in an EU Member State (EUR) Restricted Type Certificate for design products originating in a third country (EUR) CS-25 (large aeroplanes with MTOW greater than 50 tonnes) 480 000 160 000 30 000 10 000 CS-25 (large aeroplanes with MTOW between 22 tonnes and 50 tonnes) 200 000 66 000 12 500 4 167 CS-25 (large aeroplanes with MTOW of less than 22 tonnes) 100 000 33 000 6 250 2 083 CS-23.A 12 000 4 000 3 000 1 000 CS-23.B 2 000 667 500 167 CS-23.C 1 000 333 250 100 CS-22 450 150 112,50 100 CS-VLA 450 150 112,50 100 CS-29 75 000 25 000 6 250 2 083 CS-27 20 000 6 667 5 000 1 667 CS-VLR 1 000 333 250 100 CS-APU 800 267 200 100 CS-P.A 1 500 500 375 125 CS-P.B 400 133 100 100 CS-22.J 150 100 100 100 CS-E.T.A 90 000 30 000 7 500 2 500 CS-E.T.B 15 000 5 000 3 750 1 250 CS-E.NT 1 000 333 250 100 CS-22.H 200 100 100 100 CS-balloons 300 100 100 100 CS-airships 500 167 125 100 CS-34 0 0 0 0 CS-36 0 0 0 0 CS-AWO 0 0 0 0 Type of equipment Authorisation for EU Member State of design parts and appliances (EUR) Authorisation for third country of design parts and appliances (EUR) CS-ETSO.A (Value of equipment above EUR 20 000) 2 000 666 CS-ETSO.B (Value of equipment between EUR 2 000 and 20 000) 1 000 333 CS-ETSO.C (Value of equipment below EUR 2 000) 500 200 4. The table set out in point (vi) is replaced by the following: Fee category according to the value of activities subject to approval (EUR) Coefficient Less than 500 001 0,1 Between 500 001 and 700 000 0,2 Between 700 001 and 1 200 000 0,5 Between 1 200 001 and 2 800 000 1 Between 2 800 001 and 4 200 000 1,5 Between 4 200 001 and 5 000 000 2,5 Between 5 000 001 and 7 000 000 3 Between 7 000 001 and 9 800 000 3,5 Between 9 800 001 and 14 000 000 4,8 Between 14 000 001 and 50 000 000 7 Between 50 000 001 and 140 000 000 12,8 Between 140 000 001 and 250 000 000 18 Between 250 000 001 and 500 000 000 50 Between 500 000 001 and 750 000 000 200 Over 750 000 000 600 5. The table set out in point (x) is replaced by the following: Fee category according to the value of activities subject to approval (EUR) Coefficient Less than 500 001 0,5 Between 500 001 and 700 000 0,75 Between 700 001 and 1 400 000 1 Between 1 400 001 and 2 800 000 1,75 Between 2 800 001 and 5 000 000 2,5 Between 5 000 001 and 7 000 000 4 Between 7 000 001 and 14 000 000 6 Between 14 000 001 and 21 000 000 8 Between 21 000 001 and 42 000 000 8,5 Between 42 000 001 and 70 000 000 9 Between 70 000 001 and 84 000 000 9,5 Between 84 000 001 and 105 000 000 10 Over 105 000 000 10,5 6. The title of point (xii) is amended as follows: 7. The table set out in point (xiii) is replaced by the following: Fee category according to the value of activities subject to approval (EUR) Coefficient Less than 500 001 0,5 Between 500 001 and 700 000 0,75 Between 700 001 and 1 400 000 1 Between 1 400 001 and 2 800 000 1,75 Between 2 800 001 and 5 000 000 2,5 Between 5 000 001 and 7 000 000 4 Between 7 000 001 and 14 000 000 6 Between 14 000 001 and 21 000 000 8 Between 21 000 001 and 42 000 000 9,5 Between 42 000 001 and 84 000 000 10 Over 84 000 000 10,5 (1) For freighter versions of an aircraft, a coefficient of 0,85 is applied to the fee for the equivalent passenger version.